By the Court.—Daly, F. J.
—The payment by Riles to Knox of the quarter’s rent, accruing on August 1, 1857, Riles then being in actual occupation, was sufficient evidence of the existence of a tenancy, from year to year, at the yearly rent indicated by the payment, payable quarterly. (Richardson a, Lang-ridge, 4 Taunt., 128; Knight a. Bennett, 3 Bing., 361; Bolton a. Tomlin, 5 A. & E., 856.) When this payment was made, Knox had assigned the lease of the premises to Russell, and the quarter’s rent was received by him for Russell. Before the next quarter became due, Russell assigned to the plaintiff, and Riles was notified to pay the rent for that quarter to the plaintiff, which he declined to do, and for the recovery of which this action was brought. By the 32d Henry VIII., c. 34, which has been substantially re-enacted in this State (1 Rev. Stat., 747), the contract subsisting between a lessor and lessee is transferred to the assignee of the lessor. The assignee is entitled to rent accruing after the assignment, and has all the remedies for the recovery of it that the lessor had. (Moss a. Gallimore, Doug., 278; Birch a. Wright, 1 T. R., 378; 3 Green-leaf’s Cruise, 508; Taylor’s Landlord and Tenant, 1 ed., 216.) Formerly there must have been an attornment, but that was rendered unnecessary by the statute 4 & 5 Anne, c. 16, § 9. The interest or term which Knox had in the premises having been transferred by him to Russell and by Russell to the plaintiff, before this quarter’s rent accrued, Riles was bound to pay it to the plaintiff when the plaintiff’s agent demanded it.
There is nothing in the facts found to show that any such relation as that of landlord and tenant existed between Hopkins and Knox, or the subsequent assignee. Riles is the only one in respect to whom the relation of tenant can be implied, and his liability is founded upon the implied contract for the use and occupation of the premises to the 1st of May, 1858, at the yearly rent of $250, payable quarterly, entered into with Knox, all of whose interest passed by the mesne assignments to the *105plaintiff, vesting in 'him the right to all rent accruing under the implied contract after the assignment to him on the 30th of September, 1857.
The plaintiff was not required to set forth the implied demise from Knox to the defendant, but might declare for use and occupation generally, and recover upon the special facts shown. (2 Rev. Stat. [5 ed., 748], 37; Pierce a. Pierce, 25 Barb., 248.)
The judgment should be affirmed.